COPE, Judge
(specially concurring).
Appellant’s theory was that the ex-husband had through overreaching caused the ex-wife to discharge her attorneys, after the attorneys had sent the ex-husband a demand letter. Counsel’s concern that the ex-wife was not competent to handle her affairs was supported at the time by a medical evaluation so finding.1 On these unusual facts counsel were justified in seeking to protect their client’s rights, even though they had been discharged. See Fla.Bar R.Prof.Conduct 4-1.14(b). For the reasons stated by the majority I agree that the appropriate forum for such a claim is the probate division and accordingly join the majority opinion.2
NESBITT, J., concurs.

. The ex-wife was later adjudicated competent.


. Since the appeal comes to us on a motion to dismiss, we must accept the allegations of overreaching as true, although they are disputed by appellee.